DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 18. The orthodontic device according to claim 1, wherein the orthodontic device is reversible so that the second band is adapted to be attached to an upper canine and the first band is adapted to be attached to a lower molar, during use.


Reasons for Allowance

	Claims 1, 3, 4, 7-9, 14-18, and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious an orthodontic appliance with an extension assembly with two extension rods arranged to reciprocate relative to each other and having a stop to prevent elongation past a first predetermined position and prevent compression past a second predetermined position, two collars, one collar on the end of each rod and a spring between the two collars, two anchor plates with one attached to each rod in combination with the other claim limitations. The close prior art of Alphonse et al would not have been obvious to place a spring between the collars as this would bias the rods of Alphonse to oppose the existing springs that are placed on the lower support between tubing element 7 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly cited prior art of Schlieper et al. (DE10331531) has been listed on the PTO-892 which is relevant to the current claims, however Schlieper has an adjustable stop element 7 in figure 2, that prevents compression of an extension assembly past a closed position whereas the current claims require the contact of the collars and the anchor plates to prevent compression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	10/23/2021



/EDWARD MORAN/Primary Examiner, Art Unit 3772